t c summary opinion united_states tax_court joel christopher wilson petitioner v commissioner of internal revenue respondent docket no 21543-11s l filed date joel christopher wilson pro_se bradley c plovan for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from respondent’s notice_of_determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liabilities for and background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in maryland at the time the petition was filed on date petitioner filed a petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of maryland bankruptcy court on date the bankruptcy court issued a discharge order pursuant to u s c sec petitioner subsequently filed federal_income_tax returns for the taxable years and petitioner’s income_tax_withholding was sufficient to satisfy the tax_liability that he reported on his return petitioner reported total_tax of dollar_figure and tax withholding of dollar_figure on his return for after issuing petitioner a refund of dollar_figure for respondent determined that he was not entitled to any withholding_tax credits for that year respondent issued separate notices of deficiency to petitioner for the taxable years and petitioner filed timely petitions with the court at docket nos and 360-09s for the taxable years and respectively on date the court entered a stipulated decision at docket no that petitioner was liable for a tax_deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year on date the court entered a stipulated decision at docket no 360-09s that petitioner was liable for a tax_deficiency of dollar_figure for the taxable_year respondent subsequently entered assessments against petitioner for tax penalties and interest for and in accordance with the stipulated decisions described above and issued notices of balance due for those years when petitioner failed to pay the amounts due respondent issued a final notice_of_intent_to_levy for and pursuant to sec_6330 petitioner responded to the notice by making a timely request for an administrative hearing with the office of appeals appeals_office stating i am losing my employment and heading in to bankruptcy and my expenses far exceed any payment possibility petitioner requested that the appeals_office place his accounts for and in currently not collectible status petitioner’s case was assigned to settlement officer deborah douglas so douglas after several false starts in late date petitioner submitted to so douglas a form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation including his earnings statement for the biweekly pay_period ending date a residential lease agreement in which he agreed to pay rent at a monthly rate of dollar_figure for the period date to date various utility bills phone internet cable television gas and electric_car loan statements and credit card statements the documentation submitted with petitioner’s form 433-a indicates that he did not have any significant cash or other assets on hand that could be liquidated to pay his outstanding tax_liabilities petitioner reported that his monthly wages were dollar_figure petitioner’s earnings statement for the biweekly pay_period ending date indicated that his year- to-date gross earnings were dollar_figure in addition to federal and state_income_tax withholding social_security and medicare_tax and health insurance premiums petitioner’s earnings statement indicated that he contributed dollar_figure to a retirement account identified a sec_401k-c with a year-to-date total of dollar_figure and dollar_figure to a retirement account identified a sec_401k-l with no year-to-date total listed petitioner reported the following monthly living_expenses expense food clothing and misc housing and utilities vehicle ownership costs vehicle operating costs health insurance amount dollar_figure big_number taxes income and fica big_number other secured debts total big_number petitioner owned a mercedes e class sedan and was making monthly payments on two car loans on the vehicle of dollar_figure and dollar_figure respectively petitioner also had outstanding balances totaling approximately dollar_figure on several credit cards so douglas reviewed petitioner’s financial statement and supporting documents and compared the monthly living_expenses that he reported with national and local living expense standards for frederick county maryland-- petitioner’s place of residence at the time see sec_7122 directing the secretary to publish national and local living expense standards for use in evaluating offers-in-compromise so douglas adjusted petitioner’s monthly income and living_expenses as follows increased his monthly wages from dollar_figure to dollar_figure to account for year-to-date earnings reported on his earnings statement and adding back dollar_figure representing the monthly amount that he contributed to the retirement account identified a sec_401k-c increased the amount of his monthly expense for food clothing and miscellaneous items from dollar_figure to dollar_figure increased his monthly expense for federal and state income and employment_taxes from dollar_figure to dollar_figure to account for amounts actually withheld from his wages increased the amount of his monthly expense for health care insurance from dollar_figure to dollar_figure decreased his monthly housing and utilities expense from dollar_figure to dollar_figure decreased his monthly expense for auto ownership from dollar_figure to dollar_figure 2so douglas noted that petitioner failed to provide any documentation with regard to the nature of his contributions to the sec_401 retirement accounts listed on his earnings statement 3this adjustment in petitioner’s favor was made in error inasmuch as the relevant national and local living expense standard allows dollar_figure per month for health care expenses for an individual under the age of an allowance of dollar_figure per month is provided for individuals over the age of petitioner is under the age of 4respondent conceded at trial that the correct amount of the monthly housing and utilities expense under the national and local standard for date was dollar_figure decreased his monthly auto operating expense from dollar_figure to dollar_figure and decreased his secured debt from dollar_figure to dollar_figure in sum so douglas concluded that petitioner’s monthly wages totaled dollar_figure and his basic monthly living_expenses totaled dollar_figure leaving him with dollar_figure per month that could be used to pay his outstanding tax_liabilities on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioner filed a timely petition with the court in which he averred that he is unable to pay any outstanding debt to the irs due to the petitioner having income of dollar_figure and expenses of dollar_figure monthly petitioner contends that the national and local standards that so douglas relied upon are unrealistic for the washington d c metropolitan area and so douglas failed to recognize that his actual living_expenses exceeded the national and local standards petitioner also asserted that his basic living_expenses should be measured against the national and local living expense allowances for loudoun county virginia where he now resides finally petitioner maintains that his tax_liability for was discharged in full by the bankruptcy court in date discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to an administrative hearing before the levy is made upon timely request the person is entitled to an administrative hearing before the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 a taxpayer may challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo and otherwise the court will review the determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 we begin our analysis with petitioner’s contention that his underlying tax_liability for was discharged by the bankruptcy court petitioner first raised and abandoned this argument in the deficiency case that he prosecuted before the court at docket no consistent with sec_6330 petitioner is barred from raising such a challenge in this proceeding because he had a prior opportunity to do so in his earlier deficiency case see eg kuykendall v commissioner 129_tc_77 even if petitioner were permitted to challenge his liability for in this case it is clear that the bankruptcy court’s discharge order affected only debts arising before the date of the order for relief ie date which is the date he filed his petition for relief under chapter of the bankruptcy code see u s c sec_301 b petitioner’s tax_liability for arose and was due to be paid on date which was the due_date of his tax_return for see sec_6151 imarah v commissioner tcmemo_2008_137 slip op pincite n in sum the bankruptcy court’s discharge order had no impact on petitioner’s tax_liability for we turn now to petitioner’s argument that respondent abused his discretion by refusing to place his tax accounts for the years in issue in currently not collectible cnc status petitioner’s request for cnc status amounted to a proposed collection alternative and the appeals_office was obliged to consider the matter in accordance with sec_6330 see pitts v commissioner tcmemo_2010_101 pursuant to sec_7122 congress authorized the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 directs the secretary to prescribe guidelines for irs officers and employees to determine whether a compromise is adequate and should be accepted to resolve a dispute sec_7122 directs the secretary to develop and publish schedules of national and local allowances designed to ensure that taxpayers entering into a compromise have adequate means to provide for basic living_expenses sec_301_7122-1 proced admin regs states that the secretary may agree to compromise a civil tax_liability if there is doubt as to collectibility eg where the taxpayer’s assets and income are less than the full amount of the liability in addition a compromise based on economic hardship may be warranted if the imposition of a levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs see 133_tc_392 it is worth noting here that reasonable basic living_expenses do not include the maintenance of an affluent or luxurious standard of living sec_301_6343-1 proced admin regs in accord with the foregoing the commissioner’s internal procedures indicate that a taxpayer’s account may be placed in cnc status when a levy will cause the taxpayer to be unable to provide for necessary living_expenses see internal_revenue_manual pt dollar_figure date policy statement so douglas reviewed petitioner’s financial information and concluded that sustaining the levy would not cause unwarranted economic hardship although the record reflects that so douglas strayed slightly from the applicable national and local standards the errors she made were harmless ultimately we are not persuaded that the appeals_office abused its discretion in determining to proceed with the proposed levy the court has sustained the commissioner’s use of the irs’ published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and offers-in-compromise see 124_tc_165 aff’d 454_f3d_782 8th cir aldridge v commissioner tcmemo_2009_276 fernandez v commissioner tcmemo_2008_210 more particularly the court has generally found no abuse_of_discretion where the appeals_office used the housing and utilities standard allowances rather than the taxpayer’s actual expenses see eg aldridge v commissioner tcmemo_2009_276 marks v commissioner tcmemo_2008_226 so douglas reviewed petitioner’s earnings statement and correctly increased his monthly wages from dollar_figure to dollar_figure to properly account for his year-to-date gross earnings and amounts he contributed to a retirement_plan see aldridge v commissioner tcmemo_2009_276 voluntary contributions to a retirement account are not considered a basic living expense the record reflects that the 5petitioner did not offer any documentation during the administrative hearing or at trial indicating that the retirement_plan contributions listed on his monthly continued national and local standard amount for housing and utilities expenses applicable in petitioner’s case was dollar_figure as opposed to the dollar_figure that so douglas allowed adjusting for that item the record reflects that petitioner’s monthly income exceeded his reasonable living_expenses by several hundred dollars although petitioner submitted documentation showing that his monthly living_expenses and particularly his housing and utilities expenditures exceeded the national and local standards he did not provide any information relating to extraordinary circumstances or other factors under sec_301_6343-1 or f proced admin regs that would justify a departure from the standards see aldridge v commissioner tcmemo_2009_276 mcdonough v commissioner tcmemo_2006_234 aff’d sub nom 568_f3d_710 9th cir petitioner has not shown that application of the national and local standards would deprive him of adequate means to provide for basic living_expenses sec_7122 see fernandez v commissioner tcmemo_2008_210 in the absence of such a showing it was not an abuse_of_discretion for the appeals_office to rely upon the national and local standards even if doing so continued earnings statement were mandatory as opposed to voluntary see internal_revenue_manual pt date forced petitioner to change his lifestyle see eg speltz v commissioner t c pincite perrin v commissioner tcmemo_2012_22 as a final matter petitioner contends that consideration should be given to the fact that he now resides in loudoun county virginia where his housing_expenses are greater than when he lived in frederick county maryland a remand to the appeals_office for further consideration may in some limited circumstances be appropriate because of a material_change in a taxpayer’s factual circumstances see churchill v commissioner tcmemo_2011_182 however petitioner has never offered an explanation for moving to loudoun county without more there simply is no justification for a remand in this case consistent with the preceding discussion we hold that the appeals_office determination to proceed with collection was not an abuse_of_discretion and the proposed levy is sustained to reflect the foregoing decision will be entered for respondent
